IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,708-02


                  EX PARTE SAMUEL HERSCHEL CLAUDER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 57648-B IN THE 78TH DISTRICT COURT
                              FROM WICHITA COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of possession of marihuana and sentenced to 2 years’ imprisonment.

He filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that appellate counsel failed to timely file a petition for discretionary

review (PDR). As a result, Applicant lost the opportunity to file a PDR. The record supports this

contention.

        Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).             Applicant may file an out-of-time petition for

discretionary review of the judgment of the Second Court of Appeals in cause number 02-17-00420-
                                                                                                  2

CR. Should Applicant decide to file a petition for discretionary review, he must file it with this

Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       April 15, 2020

Do not publish